Case 7:19-cr-00736-NSR Document 28 Filed 12/04/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

 

UNITED STATES OF AMERICA
ORDER

S119 Cr. 736-01 (NSR)

-against-
FERNANDO FUENTES-REYNA,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

The Federal Defender’s Office attorney assigned to this case Benjamin Gold is hereby ordered
Attorney's Name

substituted and the representation of the defendant in the above captioned matter is assigned to

C.J.A. attorney _ Lawrence Sheehan_ nunc pro tunc to November 23, 2020.
Attorney's Name

SO ORDERED.

 

 

Dated: White Plains, New York
December 4, 2020

 

 
